                                          Case 4:19-cv-02937-SBA Document 26 Filed 02/26/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                        CURTIS CRENSHAW,
                                   7                                                      Case No. 4:19-cv-02937-SBA (DMR)
                                                          Plaintiff,
                                   8
                                                v.                                        NOTICE OF RESCHEDULED
                                   9                                                      SETTLEMENT CONFERENCE AND
                                        GREGORY AHERN, et al.,                            SETTLEMENT CONFERENCE ORDER
                                  10
                                                          Defendants.                     Re: Dkt. No. 22
                                  11

                                  12   TO ALL PARTIES AND COUNSEL OF RECORD:
Northern District of California
 United States District Court




                                  13          The above matter was referred to Magistrate Judge Donna M. Ryu for settlement purposes.

                                  14   You are hereby notified that the settlement conference previously scheduled for March 5, 2020 at

                                  15   11:30 a.m. has been RESCHEDULED to March 5, 2020 at 1:00 p.m., which shall be held in

                                  16   Santa Rita Jail.

                                  17          Parties shall comply with the requirements and procedures set forth in this Court’s Notice

                                  18   of Settlement Conference and Settlement Conference Order dated November 14, 2019. [See

                                  19   Docket No. 22.]

                                  20

                                  21          IT IS SO ORDERED.

                                  22   Dated: February 26, 2020
                                                                                      ______________________________________
                                  23
                                                                                      DONNA M. RYU
                                  24                                                  United States Magistrate Judge

                                  25

                                  26
                                  27

                                  28
